Case 2:21-cv-02516-GRB-AYS Document 15 Filed 05/09/21 Page 1 of 2 PageID #: 262




 UNITED STATES DISTRICT COURT                                                 Docket 21-CV- 2516
 COUNTY OF SUFFOLK
 -------------------------------------------------------------------------x
 PANTELIS CHRYSAFIS, BETTY S. COHEN, BRANDIE
 LACASSE, MUDAN SHI, FENG ZHOU, and RENT
 STABILIZATION ASSOCIATION OF NYC, INC.

                                             Petitioner,                   NOTICE OF APPEARANCE
                   -    against-

 LAWRENCE K. MARKS, in his official capacity as
 Chief Administrative Judge of the Courts of New York
 State, ADRIAN H. ANDERSON, in his official capacity
 as Sheriff of Dutchess County, New York, JAMES
 DZURENDA, in his official capacity as Sheriff of Nassau
 County, New York, JOSEPH FUCITO, in his official
 capacity as Sheriff of New York City, New York,
 MARGARET GARNETT, in her official capacity as
 Commissioner of the New York City Department of
 Investigation, and CAROLINE TANG-ALEJANDRO,
 in her official capacity as Director, Bureau of Marshals,
 New York City Department of Investigation,

                                              Respondents.
 ----------------------------------------------------------------------x

         PLEASE TAKE NOTICE, that Defendant LAWRENCE K. MARKS, in his official

 capacity as Chief Administrative Judge of the Courts of New York State, hereby appears in the

 above-entitled action by and through his attorney, LETITIA JAMES, Attorney General of the

 State of New York, by Lori L. Pack, Assistant Attorney General, of counsel, and request that all

 communications be served upon her at the address listed below.

 Dated: Hauppauge, New York                           LETITIA JAMES
        May 9, 2020                                   Attorney General of the State of New York
                                                      Attorney for Defendant Marks
                                             By:      Lori Pack_____________
                                                      LORI L.PACK
                                                      Assistant Attorney General
                                                      300 Motor Parkway, Suite 230
                                                      Hauppauge, New York 11788
                                                      Lori.Pack@ag.ny.gov
                                                      (631) 231-2424
  Case 2:21-cv-02516-GRB-AYS Document 15 Filed 05/09/21 Page 2 of 2 PageID #: 263




TO:   Gibson, Dunn & Crutcher LLP
      Attorneys for Plaintiffs
      200 Park Avenue
      New York, N.Y. 10166-0193
